Case 1:18-cv-00648-WCB Document 173 Filed 07/23/20 Page 1 of 3 PageID #: 5660




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 SUN PHARMACEUTICAL INDUSTRIES                     )
 LTD. and RANBAXY SIGNATURE, LLC,                  )
                                                   )    CONTAINS CONFIDENTIAL
                        Plaintiffs,                )    INFORMATION SUBJECT TO
                                                   )    PROTECTIVE ORDER
                        v.                         )
                                                   )    C.A. No. 1:18-cv-648 (WCB)
 SAPTALIS PHARMACEUTICALS, LLC,                    )
                                                   )
                        Defendant.                 )
                                                   )    Public Version Filed: July 23, 2020
                                                   )


                DECLARATION OF CHARLES B. KLEIN IN SUPPORT OF
                    PLAINTIFFS’ ANSWERING BRIEF OPPOSING
                    SAPTALIS’ MOTION FOR ATTORNEYS’ FEES

I, Charles B. Klein, of full age, hereby declare as follows:

        1.     I am an attorney at the law firm of Winston & Strawn LLP, and I represent Sun

Pharmaceutical Industries Ltd. and Ranbaxy Signature, LLC (collectively, “Sun”) in the above-

captioned matter. As such, I have personal knowledge of the facts set forth herein.

        2.     Attached as Exhibit A is a true and correct copy of Sun’s submission of corrected

patent information on November 15, 2018, for U.S. Patent No. 6,890,957 (“the ’957 patent”), which

Sun produced in this matter as SUN_RIOMET_000234 to SUN_RIOMET_000240. Sun submitted

Exhibit A to FDA after counsel for Saptalis Pharmaceuticals, LLC (“Saptalis”) suggested that the

expiration date listed in the Orange Book for the ’957 patent may be incorrect. After investigating

the issue and confirming that Sun mistakenly did not account for a terminal disclaimer limiting the

patent term, Sun submitted Exhibit A to FDA on November 15, 2018 to correct the patent expiration

date.


                                                  1
Case 1:18-cv-00648-WCB Document 173 Filed 07/23/20 Page 2 of 3 PageID #: 5661




        3.       Attached as Exhibit B is a true and correct copy of email correspondence and an

attachment from my colleague, Bryce Cooper, to Don Mizerk, dated March 1, 2019. Upon asking

for “any information indicating that Dr. Khan was ever disclosed or authorized to access Saptalis

confidential information under the protective order,” my colleague attached Dr. Khan’s signed

agreement to the protective order, dated December 9, 2018.

        4.       Shortly after sending Exhibit B, counsel for Saptalis asked for the notice of Sun’s

disclosure of Dr. Khan. See D.I. 162-2 (Ex. I) at 3. In response, Mr. Cooper explained that, upon

reviewing our records, “we received the executed [protective order] from Dr. Khan the day before

Steven Roth informed us that Saptalis would be changing counsel,” and did not send the signed

agreement to Saptalis’ counsel as “an oversight” while Saptalis’ counsel was in flux. Id. at 2.

        5.       Attached as Exhibit C is a true and correct copy of Sun’s Motion to Terminate

Appeal by Voluntary Dismissal Under Fed. R. App. P. 42(b), dated June 1, 2020. Exhibit C

explains that, “[w]hile Appellants still believe in the merits of their case, Appellants have decided

to forego this appeal in light of the resources necessary to continue this appeal and subsequently

litigate at the district court.”

        6.       Attached as Exhibit D is a true and correct copy of the Federal Circuit’s Order

granting Sun’s Motion to Terminate Appeal by Voluntary Dismissal Under Fed. R. App. P. 42(b)

and ordering that each side shall bear its own costs.

        7.       Attached as Exhibit E is a true and correct copy of Petitioners’ Petition for a Writ

of Certiorari filed in Dr. Reddy’s Labs., Ltd. v. Eli Lilly & Co., No. 19-1061 (Feb. 24, 2020).

        8.       Attached as Exhibit F is a true and correct copy of Petitioners’ Petition for a Writ

of Certiorari filed in Hospira, Inc. v. Eli Lilly & Co., No. 19-1058 (Feb. 24, 2020).




                                                  2
Case 1:18-cv-00648-WCB Document 173 Filed 07/23/20 Page 3 of 3 PageID #: 5662




       9.      Attached as Exhibit G is a true and correct copy of Petitioners’ Petition for a Writ

of Certiorari filed in CJ CheilJedang Corp. v. ITC, No. 19-1062 (Feb. 24, 2020).

       10.     Attached as Exhibit H is a true and correct copy of correspondence from David

Gerasimow to my colleague, Claire Fundakowski, regarding Saptalis’ production of samples, dated

June 20, 2019. Saptalis produced the samples described in Exhibit H in response to Sun’s Request

for Production No. 24, which Sun served seven months earlier on November 14, 2018. See D.I. 45.



I declare under penalty of perjury that the foregoing is true and correct.



Dated: July 16, 2020                           /s/ Charles B. Klein
                                               Charles B. Klein




                                                  3
